Case: 09-51073 Document: 00511336143 Page: 1 Date Filed: 12/30/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 30, 2010
                                     No. 09-51073
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CLETO SAMUEL DURAN, also known as Boy,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:05-CV-237


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
       Pursuant to a plea agreement, Cleto Samuel Duran, federal prisoner
# 28996-180, pleaded guilty to the charge of conspiracy to violate the Racketeer
Influenced and Corrupt Organizations Act. See 18 U.S.C. § 1962(d). Duran did
not file a direct appeal from his conviction and sentence.
       Almost one year after the entry of the judgment of conviction, Duran filed
a 28 U.S.C. § 2255 motion alleging, inter alia, that trial counsel was ineffective
in not filing a notice of appeal upon his request. After a hearing, the district

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 09-51073 Document: 00511336143 Page: 2 Date Filed: 12/30/2010

                                    No. 09-51073

court denied relief on this claim and on Duran’s other § 2255 claims. Judgment
was entered on August 16, 2006. Duran did not appeal that decision.
      Approximately ten months later, Duran filed a motion for leave to file an
out-of-time appeal of the denial of his § 2255 motion. On June 21, 2007, the
district court denied the motion.
      On September 1, 2009, more than two years later, Duran filed a motion for
reconsideration under F ED. R. C IV. P. 60(b) of the denial of his motion for an out-
of-time appeal. By order entered on September 10, 2009, the district court
denied the motion for reconsideration.
      On September 24, 2009, Duran filed a motion to alter or amend judgment.
The district court denied the motion.        Duran now appeals that denial.        A
certificate of appealability is unnecessary. See Gonzalez v. Crosby, 545 U.S. 524,
532-33 (2005); Williams v. Thaler, 602 F.3d 291, 302 (5th Cir. 2010); Dunn v.
Cockrell, 302 F.3d 491, 492 & n.1 (5th Cir. 2002).
      Duran argues that his failure to file a timely appeal from the denial of his
§ 2255 motion is entirely the fault of his § 2255 counsel and that counsel misled
him to believe that an appeal had been filed. He contends that he and his family
members have demonstrated the requisite diligence in pursuing an appeal. This
claim is frivolous. Duran cannot now appeal the denial of his motion for an out-
of-time appeal. He is before this court to appeal the district court’s denial of his
motion to alter or amend the judgment denying his Rule 60(b) motion that
sought reconsideration of the denial of his motion to file an out-of-time appeal
of the denial of a 28 U.S.C. § 2255 motion.
      Duran has not demonstrated that the district court’s denial of relief was
based on an error of fact or law or that its findings were so unwarranted as to
constitute an abuse of discretion. See Seven Elves, Inc. v. Eskenazi, 635 F.2d
396, 402 (5th Cir. 1981); Ross v. Marshall, 426 F.3d 745, 763 (5th Cir. 2005).




                                         2
     Case: 09-51073 Document: 00511336143 Page: 3 Date Filed: 12/30/2010

                                     No. 09-51073

Accordingly, we DISPENSE with further briefing and DISMISS this appeal as
frivolous. See 5 TH C IR. R. 42.2.
      Duran requests a COA on one of the ineffective-assistance-of-counsel
claims presented in his § 2255 motion. This court is without jurisdiction to
entertain Duran’s request for a COA because he did not timely file a notice of
appeal from the denial of his § 2255 motion. See Bowles v. Russsell, 551 U.S.
205, 209-13 (2007); United States v. Garcia-Machado, 845 F.2d 492, 493 (5th Cir.
1988). Duran’s request for a COA is DENIED.
      As for Duran’s assertion of other § 2255 claims in his brief, he has not
obtained the requisite authorization to file such claims. Williams, 602 F.3d at
302; 28 U.S.C. §§ 2255(h), 2244.
      All outstanding motions are DENIED.
      Duran is WARNED that the filing of further frivolous pleadings will result
in the imposition of SANCTIONS.




                                          3